Citation Nr: 1212118	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-50 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a healed avulsion fracture of the right talar bone with degenerative joint disease (right ankle disability).

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

3.  Entitlement to service connection for an acquired psychiatric disorder, variously claimed as depression, anxiety, and posttraumatic stress disorder (PTSD), including as due to service-connected knee and ankle disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran reportedly had active service from July 1979 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2010, the Veteran was scheduled to testify during a hearing at the Board's central office in Washington, D.C., before a Veterans Law Judge, but cancelled the hearing and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the Veteran's initial claim on appeal was for service connection for depression and anxiety, he subsequently raised a claim for service connection for PTSD (as noted in the RO's April 5, 2011 letter).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons. 

In a January 2010 written statement, the Veteran's service representative said that the Veteran found the July 2007 VA examination inadequate because the examiner did not note his low back injury due to his service-connected disabilities.  The Board construes this as raising a claim of entitlement to service connection for a back disorder as due to his service-connected knee and ankle disorders, and the matter is referred to the RO for appropriate development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder including PTSD.

Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010. However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment do apply to the Veteran's claim, as he attributes his PTSD, in part, to stress and anxiety from working at a missile systems site for twelve years.  In an undated statement received in 2012, the Veteran said he worked with Pershing II nuclear weapons and saw friends and comrades burned from "stage burning".  During his time at the missile systems site, the Veteran said that he feared being shot or blown up, from a terrorist attack on the missile site.  He had guard duty at the site and recalled soldiers who were blown up.  

The Veteran's service personnel records should be obtained from the National Personnel Records Center to verify his dates of active service and his military occupations in service.

A May 2007 VA medical record indicates that the Veteran had a positive PTSD screen, and an August 2011 VA outpatient record reflects a diagnosis of an anxiety disorder and again notes that his PTSD screen was positive.  The Veteran was referred to the PTSD clinic or further assessment.

The Veteran also claims that his stress and anxiety is due to his chronic pain from his service-connected right ankle and knee disabilities.  Private medical records, dated in April 2006, indicate that a mental health therapist diagnosed dysthymic disorder and said that the Veteran's years of dealing with his chronic pain took an emotional and physical toll on his quality of life.  A December 2006 record indicates that he had depression.  A November 27, 2007 private medical record from the Spine Institute of Louisiana reveals that the Veteran took medication for depression related to chronic orthopedic pain.  Depression was also noted in a July 2008 private record.  But, along with his service-connected bilateral knee and ankle disabilities, the Veteran also has non- service-connected orthopedic disorders, as noted on his July 2009 Civil Service Retirement System (CSRS) Disability Application, including degenerative disc disease, arthritis, and cervical and lumbar, bilateral shoulder, right foot and hip, and right wrist disorders.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 

The Board believes that the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric found to be present.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Additionally, the Veteran seeks increased ratings for his service-connected right knee and ankle disabilities.  In written statements, including in November 2008, he argues that he is unable to work due to the pain associated with these disorders.  He maintains that his knee locks and causes him to fall and that he experienced severe knee and ankle pain.  Records show that he used a cane and wore a right knee brace.  A Septemer 2008 VA physical therapy record indicates that the Veteran had significant right Achilles tendon tightness and dysfunctional dorsiflexion.  A January 2009 record includes his complaint of pain from the lower right side of his back radiating down into his right thigh for several years with pain around and behind the right knee for five months.  He also had bilateral ankle pain, worse in the right ankle that was swollen.  He took prescribed pain medication.  It was noted that he wore a right knee brace with no swelling or tenderness of the right ankle, but the examiner heard grinding crepitus on flexion/extension of the joint.

According to a November 2009 VA outpatient record, the Veteran's right leg gave out, causing him to trip and fall down stairs and hurt his right knee and hand.  In a March 2010 statement, the Veteran reported that he fell and injured his back and hip because his knee gave out.  The Veteran last underwent an orthopedic examination in July 2007, nearly 5 years ago.  
It also appears that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  A February 2009 SSA letter acknowledges receipt of the Veteran's claim, a December 2009 SSA letter to the Veteran provides information regarding his monthly benefits, and a June 2011 Functional Capacity Evaluation (FCE) Clinical Summary and Recommendations indicates that he had not worked since June 2009, received SSA disability benefits, and was medically retired from the United States Postal Service in November 2010.  While, in September 2009, the Veteran submitted an April 2009 Disability Determination report evidently conducted in conjunction with his SSA disability claim, to date, a complete copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claims on appeal cannot be foreclosed absent a review of those records. As such, the administrative decision and records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims.  38 C.F.R. § 3.159(c)(2) (2011); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Furthermore, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  In this case, the issue is raised by the record.  As noted above, in numerous written statements, including in March 2010 and February 2012, the Veteran reported that his service-connected right knee and ankle disabilities affected his ability to work.  To date, this issue has not been considered by VA and it is referred to the RO for appropriate action. 

Finally, recent medical records from the VA medical center (VAMC) in Shreveport, Louisiana, dated since November 2009, should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the National Personnel Records Center, and any other appropriate federal agency, and request the Veteran's service personnel records and verification of all dates of his active military service.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Shreveport, for the period from November 2009.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims folder.

3. Contact the SSA and request a copy of the administrative decision and all records considered in conjunction with its award of SSA disability benefits to the Veteran and any subsequent disability determinations regarding him. 

4. After the above development has been accomplished, schedule the Veteran to undergo a VA examination, performed by a psychiatrist to clarify the Veteran's diagnosed psychiatric disorders and determine the etiology of any diagnosed psychiatric disorder, including PTSD, depression, and anxiety, found to be present.  The examiner should be advised of the Veteran's alleged stressor in active service of working at a nuclear missile site for twelve years.

a. The examiner should determine whether the Veteran currently suffers from PTSD related to his work at a nuclear missile site or fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b. If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service or the result of service-connected knee and/or ankle disability.  If not, is it at least as likely as not aggravated by service-connected knee and/or ankle disability?  If aggravated, what permanent, measurable increase in current psychiatric pathology is attributable to the service-connected knee and/or ankle disability?  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

5. The Veteran should be afforded a VA orthopedic examination to determine the current severity of his service-connected right knee and right ankle disabilities.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies, including x-rays, should be performed and all clinical findings reported in detail.  

a. The examiner should undertake range of motion studies of the right knee and right ankle, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should indicate whether there are chronic residuals consisting of severe, painful motion or weakness in the affected extremity or whether there are intermediate degrees of residual weakness, pain or limitation of motion. 

b. The examiner should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination in the right knee or right ankle.  This determination should be expressed in terms of degrees of additional limited motion.  The examiner should also comment on whether there is instability and, if so, whether it is slight, moderate or severe.

c. The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare- ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare- ups in terms of the degree of additional range of motion loss.

d. The examiner should comment on the existence of any surgical scars of the right ankle or right knee, to include the measurement, and any objective findings of tenderness, tissue damage, pain, and whether the scar causes limited motion. 

e. The examiner should comment on the impact the Veteran's service-connected right knee and right ankle disabilities have on his ability to work and to maintain employment, if any.  The examiner should provide supporting rationale for this opinion. 

6. Thereafter, readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, and ratings in excess of 20 and 10 percent for right ankle and knee disabilities, respectively, and adjudicate the matter of entitlement to a TDIU (see Rice v. Shinseki, supra) in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



